MARX, J.
George Kiser brought an action against the Motion Picture Machine Operators Union Local No. 165; for damages by reason of the fact that the Union of which he is a member in good standing, having opportunity to give him employment and work, has failed and refused on his request so to do.
Kiser alleged that officers of the Union were changed and that the new officers “conspired and confederated together to deprive him of employment and advantages of membership in said Local 369,” the local into which he was transferred by reason of change of residence. Kiser further claimed that Local 165 “has entire control and supervision of each and all assignments of work for its members within its jurisdiction, Local 369 being included in said jurisdiction.
The Union demurred to Kiser’s petition stating that it did not contain sufficient at laws to constitute a cause of action. The court held:
1. Assuming the facts of the petition to be true, may Kiser claim damages in an action at law against the officers of a local labor union refusing to recognize his right as a member of an affiliated local union to employment under the terms of its constitution governing said union, which action results in preventing him from obtaining employment in such jurisdiction?
2. General rule is that one who has been wrongfully suspended or expelled from an association, may abandon his claim to membership and resort to an action for damages for wrong done. Union v. Nalty, U. S. Cir. Courts. 6th Circuit. Decided June 8, 1925.
3. Rights to the members of the Union were granted by its constitution and when the Union withheld those rights to which Kiser was entitled he is not without remedy for the wrong.
4. The strength of the local is derived in large measure from its national affiliation, and depends upon the fact that a member belongs not only to a local but to a national federation, which usually secures to him the right upon varying conditions to Union recognition upon affiliated locals upon transfer from one jurisdiction to another.
5. This right is a valuable right of which the individual member cannot be deprived contrary to the constitution of his union without remedy. Demurrer overruled.